Citation Nr: 0615808	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  03-14 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial compensable evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Dillon, Counsel





INTRODUCTION

The veteran served on active duty from August 1958 to 
November 1986.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.

The procedural history for the issue on appeal involves an 
April 2003 Statement of the Case, which also lists issues 
involving the evaluation of hypertension and service 
connection for chest pain and elevated 
cholesterol/triglycerides.  The veteran, however, did not 
perfect an appeal as to these issues, and there was no intent 
to do so, as evidenced by his November 2004 statement 
"withdrawing" these issues.

The issue on appeal is remanded to the RO via the Appeals 
Management Center in Washington, DC.


REMAND

The veteran's most recent VA examination of his hemorrhoid 
disability was conducted in April 2002.  In May and December 
2003 substantive appeal forms (i.e., VA Form 9, Appeal to 
Board of Veterans' Appeals), the veteran reported that his 
hemorrhoids had become thrombosed, and this tends to suggest 
a worsening of his disability since the last VA examination.  
A re-examination to assess the current level of disability is 
therefore warranted.  Also in his December 2003 VA Form 9, 
the veteran identified pertinent, outstanding VA medical 
records that must be obtained.  Finally, with regard to VA's 
duty to notify, the RO should take this opportunity on remand 
to ensure the specific notice requirements, as recently 
clarified by the United States Court of Appeals for Veterans 
Claims, have been satisfied.

Accordingly, the issue is remanded for the following actions:

1.  The RO must review the claims folder 
and ensure that all notice and duty to 
assist obligations have been satisfied 
with regard to the veteran's claim of 
entitlement to an initial compensable 
evaluation for hemorrhoids.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 
2005).  In this regard, the veteran 
should be provided a notice letter and 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claim, as well as the 
information or evidence that VA will 
obtain, if any.  38 U.S.C.A. § 5103(a).  
The veteran should also be asked to 
submit all pertinent information or 
evidence in his possession.  38 C.F.R. 
§ 3.159.  Additionally, the letter must 
include an explanation as to the 
information or evidence needed to 
establish an effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Obtain and associate with the claims 
file the veteran's updated VA medical 
records, to include from the VA Medical 
Center in Marion, Illinois.  If no such 
records exist or are otherwise 
unavailable, a negative reply must be 
associated with the claims file.  

3.  After completing the above, the RO 
must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
determine the current severity of his 
service-connected hemorrhoid disorder.  
The claims file must be made available to 
and reviewed by the examiner.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The examiner must review 
the results of any testing prior to 
completion of the report.  The report of 
examination must be comprehensive and 
include a detailed account of all 
manifestations of pertinent pathology 
found to be present.  

Specifically, the examiner must describe 
the severity of the veteran's hemorrhoids 
in terms of frequency/recurrence, size, 
and reducibility, and discuss the 
presence, if any, of bleeding, fissures, 
and thrombosis.

4.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After the above has been completed, 
the RO must readjudicate the issue on 
appeal, taking into consideration all 
evidence added to the file since the most 
recent VA adjudication.  If the issue on 
appeal continues to be denied, the 
veteran and his representative must be 
provided a Supplemental Statement of the 
Case.  The veteran and his representative 
must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





